Hill, C. J.
(After stating the foregoing facts.) It has been repeatedly held by this court and the Supreme Court that the lien given under section 3358 of the Civil Code (1910) applies to logs and timber severed from the soil; that it is not intended to give a lien to a vendor of standing trees, though sold to be severed from the realty by the purchaser and converted into timber for his sawmill. Ray v. Schmidt, 7 Ga. App. 380 (66 S. E. 1035); Giles v. Gano, 102 Ga. 593 (27 S. E. 730); Loud v. Pritchett, 104 Ga. 652 (30 S. E. 870); Balkcom v. Empire Lumber Co., 91 Ga. 651 (17 S. E. 1020, 44 Am. St. R. 58). In the Bay ease, supra, it was held by this court that where the vendor of standing trees has foreclosed a lien for the pureh'ase-price and *511has had execution levied upon timber and logs made- from the trees by the vendee, and the timber and logs are claimed by a third person, who bought them from the vendee before the date of the lien foreclosure, and without notice of the claim of lien, on the trial of the claim case the possession of a lien by the plaintiff is open to attack by the claimant.' Wright v. Brown, 7 Ga. App. 389 (66 S. E. 1034); Osborne v. Rice, 107 Ga. 281 (33 S. E. 54). In the present case it is insisted that since the defendant had withdrawn his counter-affidavit made to the foreclosure of Cox’s lien, the claimant could not attack the validity of the lien. Under the authority of these decisions we think that this contention is not sound, and that the claimant can show that the lien claimed by the plaintiff is for any reason invalid. It is insisted, however, that these decisions are not applicable in this case because the title to the timber did not pass until after it had been severed from the soil by the purchaser. This contention is based upon the testimony of Cox that “it was agreed between myself and Hughey that the title to the timber should not pass until it was cut.” This contention seems to be answered by the decision of the Supreme Court in Loud v. Pritchett, 104 Ga. 652 (30 S. E. 870). The sale of the timber was complete, because, under the facts, the title to the timber passed into the purchaser immediately upon the conclusion of the contract, since there was nothing else for the vendor to do, and the sale was made of standing timber. A mere verbal agreement between the seller and the purchaser that the title to the timber should not pass until it was cut would not change the rule of law in this respect, and such a reservation of title could not affect the rights of subsequent parties who bought the lumber which had been cut from the timber while in the possession of the purchaser, without any notice of the seller’s lien or of this verbal condition attached to the sale.

Judgment reversed.